Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2021 was filed on 11/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-4,7-10,12-13,15-17,19 are rejected under 35 U.S.C. 103 as being unpatentable over Peter et al (us 2021/0058386) (hereinafter Peter) in view of Tang et al (us 10,972,362) (hereinafter Tang).

 a configuration process for instantiating a compute service available from the edge site, the configuration process comprising a set of instructions for configuring an operational status of at least one network edge device of the edge site to provide the compute service to a requesting device in communication with the edge site and configuring, based on the configuration process, the at least one network edge device to provide the compute service (see Peter 0031, transmit the instruction to the device to enable the device to perform certain function).  
Peter is silent in regard to the concept of generating based on the site information associated with the edge site of the communications network, a configuration process.
Tang teaches the concept of generating based on the site information associated with the edge site of the communications network, a configuration process (see Tang col.1, lines 61-67; col.4, lines 27-67, generate and send control instructions to the managed device).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tang to Peter 

As regarding claim 3, Peter-Tang discloses the at least one network edge device comprises one of a network gateway device, a spine switch device, a host-leaf switch device, or an application server (see Peter 0013, gateways, routers, switches…).

As regarding claim 4, Peter-Tang discloses receiving, via a user interface displayed on a computing device, additional site information associated with the edge site, the additional site information comprising an interface site identifier, an edge device identifier, or an identifier of the at least one network edge device (see Peter 0074, discloses a concept of using a user interface to input data to manage/provision devices; where such information can be site identification number, site name, site location…).  

As regarding claim 7, Peter-Tang discloses obtaining, from the plurality of databases, and displaying, via the user interface (see Peter , 0074, discloses a concept of using a user interface to input data to manage/provision devices); a list of ports associated with the devices of the edge network of the communications network and a port configuration type (see Tang col.4, lines 27-67 ports on the edge switches…configure on the management interface of the management device the access port and configure access port).  The same motivation was utilized in claim 1 applied equally to claim 7.


 
As regarding claim 9, Peter-Tang discloses obtaining a configuration template comprising a portion of the set of instructions and altering the configuration template with the site information (see Peter 0013, design specification,0030-0031, update associate site plan data…).

As regarding claims 10,12-13,15-17,19, the limitations of claims 10,12-13,15-17,19 are similar to limitations of rejected claims 1,3-4,7-9, therefore rejected for the same rationale.


Claims 2,5-6,11,14,18,20 are rejected under 35 U.S.C. 103 as being unpatentable over Peter-Tang as applied to claims 1,10,17 and further in view of Sikand et al (us 2019/0068449) (hereinafter Sikand).
As regarding claim 2, Peter-Tang discloses the invention as applied to claim 1 above, however Peter-Tang is silent in regard to the concept of executing a micro-
Sikand teaches a micro-service to translate the set of instructions and communicate the translated set of instructions to the at least one network edge device (see Sikand 0026, translate instruction and transmit the translated instruction to execute the instruction).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sikand Peter-Tang because they're analogous art.  A person would have been motivated to modify Peter-Tang with Sikand’s teaching for the purpose of providing a flexibility and efficiently provisioning and managing devices.

As regarding claim 5, Peter-Tang-Sikand discloses the additional site information received via the user interface further comprises at least network address associated with the at least one network edge device (see Sikand figure.4, interface with the network name, the gateway address for the network).  The same motivation was utilized in claim 2 applied equally well to claim 5.

As regarding claim 6, Peter-Tang-Sikand discloses obtaining, from the plurality of databases, and displaying, via the user interface, a plurality of identifiers associated with devices of the edge network of the communications network, a plurality of network addresses each associated with one of the devices of the edge network (see Sikand figure.4, interface with the network name, the gateway address for the network), and an 

As regarding claims 11,14,18,20, the limitations of claims 11,14,18,20 are similar to limitations of rejected claims 2,5-6 above, therefore rejected for the same rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DUYEN M DOAN/Primary Examiner, Art Unit 2452